Citation Nr: 0831392	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of private medical 
services received on August 3, 2006. 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from from adverse action by the Department of 
Veterans Affairs Medical Center in Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran incurred medical expenses on August 3, 2006, 
as a result of multi-stage exercise stress test received at a 
private facility.

3.  The service was not authorized prior to receipt and was 
not for emergency medical treatment. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on August 3, 2006 have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-1008 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases  
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v.  
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v.  
Principi, 15 Vet. App. 143, 149 (2001). 


Factual Background & Analysis

The veteran contends that he is entitled to reimbursement for 
medical services provided on August 3, 2006, by a private 
physician.  The veteran essentially argues that he needed a 
stress test in order to avoid disqualification from a 
conditional offer of civil service employment, and that it 
was not feasible for him to obtain one at a VA facility.

The facts in this case are not in dispute.  A review of the 
record shows that on August 3, 2006, the veteran was provided 
a multistage exercise stress test by a private physician.  
The veteran has submitted a bill from this doctor totaling 
$425.00, which he has already paid for out of his own funds.  

In support of his claim for reimbursement, the veteran 
submitted a letter from the New York Civil Service Department 
which indicated that he had recently undergone a pre-
placement medical examination, but had failed to meet the 
qualifying physical/medical standards of the desired 
position.  The Department indicated that the veteran had 20 
days to respond to their correspondence.  

In his notice of disagreement following the adverse decision 
by the Department of Veterans Affairs Medical Center in 
Canandaigua, New York, the veteran stated that he had called 
the VA hospital in Syracuse to schedule a nuclear stress test 
to be taken on or before August 11, 2006.  According to the 
veteran, a VA employee informed him that he could not be 
scheduled for such a test because the cardiologist on staff 
was leaving and there was a backlog of over 200 patients.  
The veteran stated further that this VA employee told him to 
schedule an outpatient appointment for the test.  The veteran 
also stated that he met with Z. C., a supervisor at the 
Carthage VA Clinic, on August 2, 2006 and informed him about 
the earlier conversation with the VA employee.  According to 
the veteran, Z. C. requested that the stress test scheduled 
for August 3, 2006 with Dr. A., be covered by the VA.  The 
veteran maintains that he was never informed by any VA 
employee that he needed prior authorization for non- VA 
medical treatment or services.

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994). 

In this case, the record does not reflect that VA payment or 
reimbursement of the cost of the private medical care 
provided was authorized prior to the veteran undergoing the 
stress test on August 3, 2006.  The Board acknowledges the 
veteran's assertions that he was not specifically informed 
that the non-VA services were unauthorized.  Nonetheless, by 
the veteran's own December 2006 written statement, he was 
initially instructed to make a VA outpatient appointment to 
take his multi-stage exercise stress test.  Moreover, even if 
the Board is to accept the veteran's testimony that a 
supervisor at a VA clinic initiated a request for 
authorization, the veteran still received the private medical 
services prior to receiving such authorization from VA.  
Therefore, the Board finds that the service received August 
3, 2006, was not authorized.  

In order to receive payment or reimbursement for the 
unauthorized medical expenses incurred at the non-VA 
facility, the veteran must meet the criteria set forth in one 
of two applicable regulations.  Under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120, VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities:

(a) For veterans with service-connected disabilities.  Care 
or service not previously authorized was rendered to a 
veteran in need of such services:

        (1) For an adjudicated service-connected disability; 
        
(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; 

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico);  

(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and,

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable or treatment had been 
or would have been refused.

Here, the Board finds that the veteran does not satisfy all 
of the criteria under 38 U.S.C.A. § 1728 because the 
treatment was not for, or consequent to, a service-connected 
disability.  The veteran is not service-connected for any 
disability and there is no evidence that he was participating 
in a rehabilitation program under 38 C.F.R. § 17.47(i).  As 
all three criteria must be met in order to establish 
entitlement to reimbursement for medical expenses under 38 
U.S.C.A. § 1728, the veteran cannot establish such 
reimbursement under this statute and the Board need not 
further discuss the remaining elements, and entitlement must 
be denied under these provisions.  See Zimick v. West, 11 
Vet. App. at 45, 49; see also Malone v. Gober, 10 Vet. App. 
539, 547 (1997).  

Since the veteran does not meet the criteria of 38 U.S.C.A. § 
1728, the Board will consider the criteria of 38 U.S.C.A. § 
1725.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and referred to as the "Millennium Bill Act" in the 
decision.  The provisions of the Act, which became effective 
as of May 29, 2000, provide that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A.  § 1725 
and 38 C.F.R. §§ 17.1000-1003.  

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).  

See 38 U.S.C.A. § 1725 (2007).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1). 

The Board notes that the criteria set forth in § 1725 have 
not been met.  To be eligible for reimbursement under 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002(b) all of the criteria 
must be satisfied.  The circumstances of the veteran's case 
prevent entitlement to reimbursement.  In this regard, the 
services received on August 3, 2006 were not rendered for 
emergency medical treatment as required by 38 C.F.R. § 
17.1002(b) or 38 C.F.R. § 17.120(b).  Rather, it is clear 
from the veteran's own testimony that he sought to have a 
stress test performed in order to meet the qualifying 
physical/medical standards for a potential civil service 
employment position.  There is no evidence, and the veteran 
does not contend, that he had any health condition of such 
nature that delay in receiving the stress test would have 
been hazardous to life or health.  In addition, this service 
was feasibly available at a VA facility, although perhaps not 
in the timeframe desired by the veteran.  Thus, because none 
of the required criteria under 38 C.F.R. § 17.120 have been 
met, there is no basis to upon which to establish entitlement 
to payment or reimbursement for the unauthorized multi-stage 
exercise stress test under 38 C.F.R. § 17.120.  

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses and while it is 
sympathetic towards the veteran, it is bound by the law, and 
this decision is dictated by the relevant statutes and 
regulations.  The Board finds that the veteran has failed to 
meet the criteria for payment or reimbursement of 
unauthorized medical expenses resulting from medical services 
provided August 3, 2006.  As, the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application. 


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private medical center on August 3, 2006 is 
denied. 



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


